Exhibit 10.21

THIRD AMENDMENT TO THE

INTERFACE, INC. NONQUALIFIED SAVINGS PLAN II

(as amended and restated effective January 1, 2009)

THIS AMENDMENT to the Interface, Inc. Nonqualified Savings Plan II (the “Plan”)
is made on this 15th day of April, 2010, by the Administrative Committee of the
Plan (the “Administrative Committee”).

W I T N E S S E T H :

WHEREAS, Interface, Inc. (the “Company”) maintains the Plan for the benefit of
its eligible key management and highly compensated employees; and

WHEREAS, Section 9.1 of the Plan provides that the Administrative Committee has
the right to amend the Plan at any time; and

WHEREAS, the Administrative Committee previously approved allowing participants
to make a change to their elections regarding forms of distribution (as between
lump sum and installments) under the Plan, but provisions regarding these
election changes were inadvertently omitted from the Plan document;

WHEREAS, the Administrative Committee wishes to amend the Plan to allow
participants to make a change to their elections regarding forms of distribution
(as between lump sum and installments) under the Plan, subject to certain
restrictions provided by Internal Revenue Code Section 409A;

NOW, THEREFORE, the Plan is hereby amended as follows, effective January 1,
2010:

 

1. Section 5.3(a) is amended to read as follows:

(a) Benefit Payments Upon Separation from Service. A Participant may elect to
have his Annual Account Balance (or any portion thereof) that is payable under
Section 5.2(a) or (b) as the result of the Participant’s Separation from
Service, at the time he makes his Deferral Election for such Plan Year, paid in
the form of a single-sum payment or in annual installments over a 2 to 10-year
period, as elected by the Participant under the terms of this subsection (a). A
Participant’s election under this subsection (a) shall apply during the Plan
Year and during subsequent Plan Years until the date the Participant makes a
subsequent election under this subsection (a) applicable for amounts deferred
during a subsequent Plan Year. If a Participant does not make an election under
this subsection (a), then any portion of his Account that is payable under
Section 5.2(a) or (b) shall be paid in the form of a single-sum payment.

(i) Terms of Installment Payments. The following terms and conditions shall
apply to installment payments made under this subsection (a):

(A) Installments will be made annually over no less than a 2-year nor more than
a 10-year period, as elected by the Participant.



--------------------------------------------------------------------------------

(B) The installment payments will be made in substantially equal annual
installments and shall be adjusted for earnings between payments in the manner
described in Section 3.7.

(C) Installment payments made after the initial installment payment (made in
accordance with the terms of Section 5.2(a) or Section 5.2(b), as applicable)
will be made on February 1 of the applicable calendar year.

(D) If a Participant dies after payment of his benefit from the Plan has begun,
but before his entire benefit has been distributed, the remaining amount of his
benefit will be distributed to the Participant’s designated Beneficiary in the
form of a single-sum payment.

(E) Notwithstanding a Participant’s election of installment payments under this
subsection (a), if at the time any installment payment is scheduled to be made,
the present value of the portion of the Participant’s Account to which such
installment payment election applies is less than $25,000, his benefit shall be
paid in the form of a single-sum payment.

(ii) Modifications of Form of Distribution. With respect to a form of
distribution specified in accordance with this subsection (a), a Participant may
an election for each Annual Account Balance to change from lump sum to
installments (with such installments subject to subsection (i) above), to change
from installments to a lump sum, or to change the number of installment payments
previously elected. Any such election will be effective only if (i) the
Participant makes the election to delay payment at least 12 months before the
payment date that such Annual Account Balance would be paid (or distributions
would commence), pursuant to Section 5.2(a) or (b) (as applicable for such
Annual Account Balance), as in effect before the election change under this
subsection (the “Previous Separation Payment Date”); and (ii) the payment (or
commencement) of such Annual Account Balance is delayed at least 5 years after
the Previous Separation Payment Date.

 

2. Section 5.3(b)(ii) is amended to read as follows:

(ii) Modifications of Form of Distribution. With respect to a form of
distribution specified in accordance with this subsection (b), a Participant may
make an election for each Annual Account Balance to change from lump sum to
installments, change from installments to a lump sum, or to change the number of
installment payments previously elected. Any such election will be effective
only if (i) the Participant makes the election to delay payment at least 12
months before the payment date that such Annual Account Balance would be paid
(or distributions would commence), pursuant to Section 5.2(c) or (d), as in
effect before the election change under this subsection (the “Original Payment
Date”); and (ii) the payment (or commencement) of such Annual Account Balance is
delayed at least 5 years after his Original Payment Date.

 

2



--------------------------------------------------------------------------------

3. Except as specified herein, the Plan shall remain in full force and effect.

IN WITNESS WHEREOF, Interface, Inc. has caused the following duly authorized
member of the Administrative Committee to execute this Amendment on the date
first written above.

 

INTERFACE, INC.

By:

  /s/ Pebbles Holcombe

 

3